Exhibit 10.3

AUTHENTIDATE HOLDING CORP.

2011 Omnibus Equity Incentive Plan

Stock Option Certificate and Agreement

 

Date of Grant:    November 25, 2014   Option No. 2014-63 Name of Optionee:   
O’Connell Benjamin   Number of Shares:    200,000   Price Per Share:    $1.05  
Expiration Date:    November 25, 2024  

 

 

Effective on the date of grant specified above (the “Date of Grant”), the Board
of Directors (“Board”), or the Stock Option Committee (“Committee”) designated
by the Board, of Authentidate Holding Corp. (the “Company”) has granted to the
above-named optionee (the “Optionee”) an option (the “Option”) to purchase from
the Company, for the price per share set forth above, the number of shares (the
“Shares”) of Common Stock, $.001 par value per share (the “Stock”) of the
Company set forth above pursuant to the terms and conditions of the 2011 Omnibus
Equity Incentive Plan (“Plan”) which is incorporated in this Option as though
set forth in full. In the event of a conflict between the provisions of the Plan
and this Option Agreement, the Plan shall control. In accordance with Section 12
of this Option Agreement, this Option is intended to be treated as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

The terms and conditions of the Option granted hereby are as follows:

1. Terms of Grant. The number and price of the Shares subject to this Option
shall be the number and price set forth above, subject to any adjustments which
may be made pursuant to the terms of the Plan and this Option Agreement.

2. Exercisability. Subject to the terms and conditions set forth in this Option,
this Option may be exercised to purchase the Shares covered by this Option in
accordance with the provisions of this Section 2.

(a) An aggregate of 100,000 Shares covered by this Option shall vest in the
event that the Company (or a subsidiary of the Company) consummates a duly
authorized Strategic Alliance Transaction (as such term is defined in the
employment agreement between the Company and the Optionee, dated November 25,
2014, the “Employment Agreement”) prior to the Termination Date (as such term is
defined in the Employment Agreement).

(b) An aggregate of 100,000 Shares covered by this Option shall vest in the
event the Company achieves Cashflow Breakeven (as such term is defined in the
Employment Agreement) prior to the end of the fiscal quarter ending June 30,
2015; provided, however, in the event that the Company achieves Cashflow
Breakeven after the end of the fiscal quarter ending June 30, 2015, but prior to
the end of the fiscal year ending September 30, 2015, then an aggregate of
75,000 Shares covered by this Option that shall vest. If the Company does not
achieve Cashflow Breakeven as of the end of the fiscal quarter ending
September 30, 2015, all of the options described in this Section 2(b) shall
expire and be forfeited.

 

1



--------------------------------------------------------------------------------

(c) For purposes of clarity, it is agreed that the vesting of the Shares subject
to Sections 2(a) and 2(b) may occur independent of each other and in the event
that the vesting conditions set forth in either, but not both, of such
provisions are satisfied, than the Shares for which the applicable vesting
conditions have been satisfied shall vest without regard to whether the other
vesting conditions have been satisfied. Unless the Option terminates earlier
pursuant to the provisions of this Option or the Plan, this Option shall
terminate and no Shares may be purchased after 5:00 p.m., New York time on the
expiration date set forth above (the “Expiration Date”).

(d) Notwithstanding any other provision of this Option or the Employment
Agreement to the contrary, but except as expressly provided in Section 11.3 of
the Employment Agreement, in the event that the vesting conditions set forth in
Sections 2(a) and 2(b) of this Option Agreement are not satisfied as of the
dates specified therein for determining such achievement, then the Options
covered by Sections 2(a) and 2(b) shall be immediately void.

3. Continuous Service Requirement. Except as provided in Section 7 of this
Option, this Option may not be exercised unless the Optionee is in the employ of
the Company or one of its parent or subsidiary corporations (as within the
meaning of Section 425(e) and (f) of the Code respectively) on the date of such
exercise and shall have been such employee continuously since the Date of Grant
of this Option.

4. Exercise Procedures. Subject to the terms and conditions set forth in this
Option, to the extent vested, this Option is exercisable (in whole or in part)
by a written notice signed by you and delivered to the Company at its executive
offices, signifying your election to exercise this Option. The notice must state
the number of Shares as to which your Option is being exercised, must contain a
statement by you (in a form acceptable to the Company) that such Shares are
being acquired by you for investment and not with a view to their distribution
or resale (unless a Registration Statement covering the Shares has been declared
effective by the Securities and Exchange Commission) and must be accompanied by
the full purchase price of the Shares being purchased. The Option may be
exercised only in multiples of whole Shares and no fractional Shares shall be
issued. Payment shall be in cash, or by certified or bank cashier’s check
payable to the order of the Company, free from all collection charges, provided,
however, that payment may be made in shares of Mature Stock owned by the
Optionee having a market value on the date of exercise equal to the aggregate
purchase price, or in a combination of cash and Mature Stock. For the purposes
of this provision, Mature Stock shall mean shares of the Company’s Common Stock
that are owned by the Optionee for a minimum of six months prior to the date the
Optionee exercises this Option. For these purposes, the market value per share
of Mature Stock shall be: (i) if the Stock is traded on a national securities
exchange, including the Nasdaq Stock Market (“Nasdaq”), the per share closing
price of the Stock on the principal securities exchange on which they are listed
or on Nasdaq, as the case may be, on the date of exercise (or if there is no
closing price for such date of exercise, then the last preceding business day on
which there was a closing price); or (ii) if the Stock is traded in the
over-the-counter market and quotations are published on the Nasdaq quotation
system, the closing bid price of the Stock on the date of exercise as reported
by Nasdaq (or if there is no closing bid prices for such

 

2



--------------------------------------------------------------------------------

date of exercise, then the last preceding business day on which there was a
closing bid price); or (iii) if the Stock is traded in the over-the-counter
market but bid quotations are not published on Nasdaq, the closing bid price per
share for the Stock as furnished by a broker-dealer which regularly furnishes
price quotations for the Stock.

If notice of the exercise of this Option is given by the person or persons other
than you, the Company may require, as a condition to the exercise of this
Option, the submission to the Company of appropriate proof of the right of such
person or person to exercise this Option.

Certificate for Shares so purchased will be issued as soon as practicable. The
Company, however, shall not be required to issue or deliver a certificate for
any Shares until it has complied with all requirements of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, any stock
exchange on which the Company’s Stock may then be listed and all applicable
state laws in connection with the issuance or sale of such Shares or the listing
of such Shares on such exchange. Until the issuance of the certificate for such
Shares, you or such other person as may be entitled to exercise this Option,
shall have none of the rights of a stockholder with respect to Shares subject to
this Option.

5. Delivery of Shares. As soon as practicable after the Company receives payment
for the Shares, it shall deliver a certificate or certificates representing the
Shares so purchased to the Optionee.

6. Non-Transferability. This Option is personal to the Optionee and during the
Optionee’s lifetime may be exercised only by the Optionee or during the period
that the Optionee is under a legal disability, by the Optionee’s guardian or
legal representative. This Option shall not be transferable other than by will
or the laws of descent and distribution. Notwithstanding the foregoing, the
Optionee may, by delivering written notice to the Company, in a form provided by
or otherwise satisfactory to the Company, designate a third party who, in the
event of the Optionee’s death, shall thereafter be entitled to exercise the
Option.

7. Termination of Option.

(a) Except as may be otherwise provided herein, in the event that the Optionee
ceases to be an employee of the Company or of any subsidiary for any reason
other than permanent disability (as determined in accordance with the Employment
Agreement) or death, this Option, including any unexercised portion thereof,
which was otherwise exercisable on the date of termination, shall expire unless
exercised within a period of three months from the date on which the Optionee
ceased to be so employed, but in no event after the Expiration Date. Except as
may be otherwise provided elsewhere herein, any portion of the Option that is
not vested at the time the Optionee ceases to be an employee (or in the case of
a consultant, ceases to provide services to the Company) shall immediately
terminate. In the event of the death of Optionee during this three month period,
this Option shall be exercisable by his or her personal representatives, heirs
or legatees to the same extent that the Optionee could have exercised this
Option if he or she had not died, for the three months from the date of death,
but in no event after the Expiration Date.

 

3



--------------------------------------------------------------------------------

(b) In the event of the permanent disability of Optionee while an employee of
the Company or of any subsidiary, that portion of the Option which had become
exercisable on the date of such permanent disability shall be exercisable for
twelve (12) months after the date of permanent disability, but in no event after
the Expiration Date. For purposes of this Agreement, “Disability” shall mean the
Grantee’s becoming disabled within the meaning of Section 22(e)(3) of the Code,
or as otherwise determined in accordance with the Employment Agreement. The
Committee may require such proof of Disability as the Committee in its sole and
absolute discretion deems appropriate and subject to the foregoing sentence, the
Committee’s determination as to whether the Optionee has incurred a Disability
shall be final and binding on all parties concerned.

(c) In the event of the death of the Optionee while an employee of the Company
or any subsidiary, or during the twelve (12) month period after the date of
permanent disability of the Optionee, that portion of the Option which had
become exercisable on the date of death shall be exercisable by his or her
personal representatives, heir or legatees at any time prior to the expiration
of twelve (12) months from the date of the death of Optionee, but in no event
after the Expiration Date.

(d) In the event the Optionee’s employment is terminated for Cause, Options
granted and not exercised as of such termination shall terminate immediately and
be null and void. For purposes of this Agreement, except as may otherwise be
provided in a written employment or severance agreement between the Optionee and
the Company, the term “Cause” shall have the meaning ascribed to it in the Plan.

(e) Notwithstanding the foregoing, however, the provisions of this Section 7
shall be superseded by the specific provisions, if any, of either (i) the
Employment Agreement or (ii) such other written employment or severance or
service agreement between the Optionee and the Company, which supersedes the
Employment Agreement, to the extent such provision expressly provides that it is
to apply to this Option. Further, it is hereby agreed that the provisions of
Sections 11.2 and 11.3 of the Employment Agreement are binding as to the Shares
covered by this Option, shall govern the vesting of the Shares covered by this
Option to the extent set forth in such provisions, and shall supersede any
contrary provisions set forth elsewhere herein.

8. No Rights to Employment. This Option does not confer on the Optionee any
right to continue in the employ of the Company or interfere in any way with the
right of the Company to determine the terms of the Optionee’s employment.

9. Adjustments. In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation, rights offering,
or any other change in the corporate structure or Stock of the Company, the
Board shall make such adjustments, if any, in the number and kind of shares
covered by this Option, or in the Option price, or both as is provided under the
Plan. Notwithstanding any provision to the contrary, the Committee or the Board
may cancel, amend, alter or supplement any term or provision of this Option to
avoid the penalty provisions of Section 4999 of the Code.

 

4



--------------------------------------------------------------------------------

10. Change in Control. In the event of a Change in Control (as defined in the
Plan) and solely if the Optionee was an employee on the date of the Change of
Control and is an employee on the date of termination (as contemplated below),
to the extent the successor company (or a subsidiary or parent thereof) assumes
or substitutes for the Option (in accordance with the relevant provisions of the
Plan) on substantially the same terms and conditions (which may include
providing for settlement in the common stock of the successor company (or a
subsidiary or parent thereof)), if within 24 months following the date of the
Change in Control the Grantee’s employment is terminated by the Company or a
Subsidiary or the successor company (or a subsidiary or parent thereof) without
Cause, this Option (subject to the limitations set forth in Section 2(d)) shall
become fully vested and exercisable, and may be exercised by the Optionee for a
period of up to 24 months following the date of termination (but in no event
after the Expiration Date). In the event of a Change in Control (as defined in
the Plan), to the extent the successor company (or a subsidiary or parent
thereof) does not assume or substitute for the Option on substantially the same
terms and conditions, as determined in accordance with the Plan (which may
include settlement in the common stock of the successor company (or a subsidiary
or parent thereof)), this Option (subject to the limitations set forth in
Section 2(d)), if outstanding immediately prior to the Change in Control, shall
(i) vest and become exercisable on the day immediately prior to the date of the
Change in Control if the Optionee (A) is then serving as an employee or (B) was
terminated without Cause as an employee, in connection with or in contemplation
of the Change in Control and (ii) terminate on the date of the Change in
Control. The provisions of this Section shall be superseded by the specific
provisions, if any, of either (i) the Employment Agreement or (ii) such other
written employment or severance or service agreement between the Optionee and
the Company, which supersedes the Employment Agreement, to the extent such a
provision provides a greater benefit to the Optionee.

11. Registration. This Option shall be subject to the requirement that if at any
time the Board shall determine that the registration, listing or qualification
of the Shares covered hereby upon any securities exchange or under any federal
or state law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the granting of
this Option or the purchase of the Shares, this Option may not be exercised
unless and until such registration, listing, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board. The Board may require that the person exercising this Option shall
make such representations and agreements and furnish such information as it
deems appropriate to assure compliance with the foregoing or any other
applicable legal requirements.

12. Tax Matters.

(a) The Option granted hereby is intended to qualify as an “incentive stock
option” under Section 422 of the Code. Notwithstanding the foregoing, the Option
will not qualify as an “incentive stock option,” among other events: (a) if the
Optionee disposes of the Common Stock acquired pursuant to the Option at any
time during the two-year period following the date of this Agreement or the
one-year period following the date of any exercise of the Option; (b) except in
the event of the Optionee’s death or disability (as defined in Section 22(e)(3)
of the Code), if the Optionee is not employed by the Company at all times during
the period beginning on the date of this Option and ending on the day that is
three months before the

 

5



--------------------------------------------------------------------------------

date of any exercise of the Option; or (c) to the extent that the aggregate fair
market value of the Common Stock subject to “incentive stock options” held by
the Optionee which become exercisable for the first time in any calendar year
(under all plans of the Company) exceeds $100,000. For purposes of clause
(c) above, the “fair market value” of the Common Stock shall be determined as of
the Grant Date. To the extent that the Option does not qualify as an “incentive
stock option”, it shall not affect the validity of the Option and shall
constitute a separate non-qualified stock option. You are therefore urged to
consult with your individual tax advisor prior to exercising this Option since
the exercise of this Option may result in adverse tax consequences including the
payment of additional federal and/or state income taxes.

(b) No Shares will be issued on exercise of the Option unless and until the
Optionee pays to the Company, or makes satisfactory arrangements with the
Company for payment of, any federal, state or local taxes which may be required
by law to be withheld in respect of the exercise of the Option. The Optionee
hereby agrees that the Company may withhold from the Optionee’s wages or other
remuneration the applicable taxes. At the discretion of the Company, the
applicable taxes may be withheld in kind from the Shares otherwise deliverable
to the Optionee on exercise of the Option, up to the Optionee’s minimum required
withholding rate or such other rate that will not trigger a negative accounting
impact. Optionee agrees to notify the Company in writing within fifteen
(15) days after the date of any disposition of any of the Shares issued upon
exercise of the Option that occurs within the later of two (2) years after the
Grant Date or within one (1) year after such Shares are transferred to the
Optionee.

13. Notices. All notices hereunder to the Company shall be delivered or mailed
to the following address:

Authentidate Holding Corp.

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

Attention:        Chief Financial Officer

Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.

14. General Provisions.

(a) The Optionee shall not have any of the rights of a stockholder with respect
to the Shares subject to this Option until such Shares have been issued upon the
due exercise of the Option.

(b) The Company has no obligation to register with any governmental body or
organization (including, without limitation, the U.S. Securities and Exchange
Commission (“SEC”)) any of (a) the offer or issuance of any option, (b) any
Shares issuable upon the exercise of any option, or (c) the sale of any Shares
issued upon exercise of any option, regardless of whether the Company in fact
undertakes to register any of the foregoing.

 

6



--------------------------------------------------------------------------------

(c) If any provision of this Option Agreement shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall (i) be deemed limited to the extent that such
court of competent jurisdiction deems it lawful, valid and/or enforceable and as
so limited shall remain in full force and effect, and (ii) not affect any other
provision of this Option Agreement or part thereof, each of which shall remain
in full force and effect. The headings in this Option Agreement are for
reference purposes only and shall not affect the meaning or interpretation of
this Option Agreement.

(d) This Option Agreement shall be governed by, and interpreted in accordance
with, the laws of the State of Delaware, other than its conflict of laws
principles.

(e) This Option Agreement and the Plan contain the entire agreement between the
parties with respect to the subject matter contained herein and may not be
modified, except as provided in the Plan or in a written document signed by each
of the parties hereto.

Signature page to Option Agreement follows.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Option Agreement has been executed effective as of the
Date of Grant.

 

AUTHENTIDATE HOLDING CORP. By:  

 

  William A. Marshall,   Chief Financial Officer

 

ATTEST:

 

Victor J. DiGioia, Corporate Secretary

 

8



--------------------------------------------------------------------------------

OPTION EXERCISE FORM

 

TO: Authentidate Holding Corp.

300 Connell Drive, 5th Floor

Berkeley Heights, NJ 07922

The undersigned holder hereby irrevocably elects to exercise the right to
purchase                 shares of Common Stock covered by this Option Agreement
according to the conditions hereof and herewith makes full payment of the
Exercise Price of such shares.

Kindly deliver to the undersigned a certificate representing the Shares.

INSTRUCTIONS FOR DELIVERY

 

Name:  

 

                  (please typewrite or print in block letters) Address:  

 

Dated:  

 

Social Security/Tax ID No.    

 

 

Signature  

 

 

STATE OF                        ) COUNTY OF                        ) SS.:

On this      day of             ,          before me personally came
                     to me known and known to me to be the individual described
in and who executed the foregoing instrument and (s)he acknowledged to me that
(s)he executed the same.

 

 

Notary Public

 

9